DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/878479, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding claim 3, line 2 recites “the flexible base strip being made out of a translucent material”; however, this limitation is not supported by the provisional application.  Accordingly, claim 3 is not entitled to the benefit of the earlier filing date of the prior filed application and the effective filing date of claim 3 is 07/27/2020.
Claim Objections
Claim 7 is objected to because of the following informalities: there is no period at the end of the claim; it is suggested to add a period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochi et al. (US2012/0180804).
Regarding claim 1, Hochi discloses a shape conforming artificial eyelash (Figures 1A-11C) comprising: 
a flexible (“elastic material such as polyurethane…contoured into a three-dimensional configuration”, refer to Paragraph [0054]) base strip (1); 
5a plurality of artificial lashes (3); 
an adhesive (7); 
the flexible base strip extends between a first end (left end, Figures 1A-1B, 1D-1E; 2A-2E; 3A-3B; 5A-5B, 5D-5E) and a second end (right end, Figures 1A-1B; 2A-2B; 5A-5B); 
each of the plurality of artificial lashes extends between a proximal end (end fixed to base strip) and a distal end (opposing free end); 
10the proximal end of each of the plurality of artificial lashes being connected to the flexible base strip (the proximal end of each lash is connected to the base strip via bonding layer, 4; best shown in Figures 1C, 2C, 5F); 
the plurality of artificial lashes being distributed along the flexible base strip between the first end and the second end (best shown in Figures 1A-1B, 1E; 2A-2B, 2E; 5A-5B, 5E); and 
the adhesive being distributed along the flexible base strip opposite to the 15plurality of artificial lashes (best shown in Figures 2C, 5C, 5F, 11A-C), wherein the adhesive is configured to attach to an inferior portion of a human eyelid (based on Figure 1 of Applicant’s disclosure, the inferior portion is depicted as being behind a user’s natural lash, when viewing the user, i.e. adjacent the eyelid; Hochi’s artificial eyelash is intended to be “fitted tightly to the eyelid along the curved shape of the eyelid”, [Paragraph 0036] and is therefore configured to attach to an inferior portion of a human eyelid, additionally refer to Figure 8 which shows the artificial eyelash applied to a user).
Regarding claim 4, Hochi discloses the shape conforming artificial eyelash as claimed in claim 1 comprising 25the flexible base strip comprising a posterior surface (right surface, Figures 2C; 5C, 5F; 11A-11C) and an anterior surface (left surface, Figures 2C; 5C, 5F; 11A-11C).
Regarding claim 5, Hochi discloses the shape conforming artificial eyelash as claimed in claim 4 comprising each of the plurality of artificial lashes being connected to the posterior surface (best shown in Figures 2C; 5C, 5F; 11A-11C wherein the lashes are attached to the posterior/right surface via bonding layer, 4).
Regarding claim 6, Hochi discloses the shape conforming artificial eyelash as claimed in claim 4 comprising the adhesive being distributed across the anterior surface (best shown in Figures 2C; 5C, 5F; 11A-11C wherein adhesive, 7, is disposed about the anterior/left surface).
Regarding claim 7, Hochi discloses the shape conforming artificial eyelash as claimed in claim 1 comprising the flexible base strip comprising a convex curvature (refer to Paragraph [0054]; additionally refer to Figures 1A, 1D, 1E; 2A, 2D, 2E; 3A, 3B; 5A, 5D, 5E wherein a top edge of the flexible base strip comprises a convex curvature).
Regarding claim 8, Hochi discloses the shape conforming artificial eyelash as claimed in claim 1 comprising the flexible base strip being shaped into an arc with a convex curvature profile (refer to Paragraph [0054]; additionally refer to Figures 1A, 1D, 1E; 2A, 2D, 2E; 3A, 3B; 5A, 5D, 5E wherein a top edge of the flexible base strip comprises an arc having a convex curvature profile).
Regarding claim 9, Hochi discloses the shape conforming artificial eyelash as claimed in claim 8 comprising the flexible base strip being delineated by a first arc edge (refer to Figure 1A, below) and a second arc edge (refer to Figure 1A, below), 10wherein the first arc edge and the second arc edge follow the convex curvature profile (refer to annotated Figure 1A, below, wherein the first and second arc edges are coincident with the convex curvature and therefore follow the convex curvature profile).

    PNG
    media_image1.png
    177
    969
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hochi in view of Hunter (US2019/0261715).
Regarding claim 2, Hochi discloses the shape conforming artificial eyelash as claimed in claim 1, as applied above. Hochi does not disclose the flexible base strip being constructed out of a silicone material. Hunter discloses a similar artificial eyelash (200, Figures 1A-6C) comprising a base strip (110) and a plurality of lashes (130) extending therefrom, wherein the base strip is formed of silicone (refer to Paragraph [0039]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hochi’s artificial eyelash such that the flexible base strip is constructed out of a silicone material, as taught by Hunter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use as a matter of obvious design choice; additionally, such a modification provides the advantage of further reducing chances of a user’s skin becoming irritated since silicone is a non-toxic material. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hochi in view of Abraham et al. (US2015/0114422).
Regarding claim 3, Hochi discloses the shape conforming artificial eyelash as claimed in claim 1.  Hochi does not disclose the flexible base strip being constructed out of a translucent material.  Rather, Hochi discloses that the flexible base strip is formed of “a transparent light skin color” (refer to Paragraph [0054]); however, it is well-known to provide artificial eyelashes having a base strip formed of a translucent material, as demonstrated by Abraham.  Abraham discloses a similar artificial eyelash (10, Figures 1-13), comprising a base strip (16) and a plurality of lashes (14) affixed thereto, wherein the base strip “may be configured to form a…translucent colored line” (refer to Paragraph [0044]).  Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Hochi’s shape conforming eyelash such that the flexible base strip is constructed out of a translucent material, as taught by Abraham, since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use as a matter of obvious design choice, further, providing a translucent material provides the advantage of camouflaging minor skin deviations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772